 Case 8:19-cr-00009-TPB-SPF Document 144 Filed 08/02/21 Page 1 of 2 PageID 521



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                    Case No. 8:18-cr-9-TPB-SPF

GLENN FRANCIS,

      Defendant.
                                        /

           ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of Sean P.

Flynn, United States Magistrate Judge, entered on June 15, 2021. (Doc. 138). After a

competency hearing and the review of stipulated reports, Judge Flynn recommends

that the Court find Defendant to be presently suffering from a mental disease or defect

rendering him incompetent to stand trial. Judge Flynn further recommends that the

Court finds that there is not a substantial probability that in the foreseeable future,

Defendant will attain the capacity to permit the proceedings to go forward. No

objections were filed, and the time to object has expired. Upon review of the report

and recommendation, court file, and record, the Court finds as follows:

      Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact

and recommendations for disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B).

After conducting a careful and complete review of the findings and recommendations,


                                        Page 1 of 2
Case 8:19-cr-00009-TPB-SPF Document 144 Filed 08/02/21 Page 2 of 2 PageID 522



a district judge may accept, reject, or modify the magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th

Cir. 1982).

      After careful consideration of the record, including Judge Flynn’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Flynn’s well-reasoned findings and conclusions.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) Judge Flynn’s report and recommendation (Doc. 138) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for all

      purposes, including appellate review.

   (2) The Court finds Defendant is presently suffering from a mental disease or

      defect rendering him incompetent to stand trial. The Court further finds that

      there is not a substantial probability that in the foreseeable future, Defendant

      will attain the capacity to permit the proceedings to go forward.

      DONE and ORDERED in Chambers in Tampa, Florida, this 2nd day of

August, 2021.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                       Page 2 of 2
